In consolidated proceedings pursuant to Real Property Tax Law article 7 to review real property tax assessments for tax years 1993/1994 through 1997/1998, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Pesce, J.), dated April 29, 2004, which, after a nonjury trial, denied the petitions and dismissed the proceedings.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Supreme Court *675properly determined that the petitioner failed to demonstrate, by a preponderance of the evidence, that the subject property was overassessed (see Matter of FMC Corp. [Peroxygen Chems. Div.] v Unmack, 92 NY2d 179, 188 [1998]; Matter of Garden City Plaza Assoc. v Mayor of Inc. Vil. of Garden City, 302 AD2d 384, 385 [2003]; Matter of Troy Realty Assoc. v Board of Assessors of City of Troy, 227 AD2d 813 [1996]).
The petitioner’s remaining contentions are without merit (see Matter of Ames Dept. Stores v Assessor of Town of Greenport, 276 AD2d 890, 891-892 [2000]). Florio, J.P., Ritter, Crane and Lifson, JJ., concur.